DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brianti et al. (US 6,246,731 B1).
Consider claim 1:
Brianti duobinary receiver (see Fig. 3 and col. 4, lines 38-54, where Brianti describes a receiver 10 that receives a signal 12; see col. 2, lines 10-21, where Brianti describes that the received signal is duobinary) comprising: 
a signal dividing circuit configured to output a plurality of data by dividing an input signal according to a plurality of multi-phase sampling clocks signals (see Fig. 3 and col. 4, lines 38-54, where Brianti describes that the signal 12 is equalized and split into even samples and odd samples by Switches 18 and 20 respectively, the even samples are sampled at half rate and the odd samples are sampled at half rate, thus the even samples and the odd samples are sampled at different phases);
a level detecting circuit configured to output a plurality of state signals respectively corresponding to duobinary levels of the plurality of data (see Fig. 3 and col. 4, lines 38-54, where Brianti describes that the even samples are presented to four-state Viterbi Detector 22, and the odd samples are presented to four-state Viterbi Detector 24; see Fig. 2 and col. 4, lines 18-38, where Brianti describes the four states generated by Viterbi Detector for even samples as input, and the four states generated by Viterbi Detector for odd samples as input); and 
a data converting circuit configured to decode the plurality of state signals to output a corresponding plurality of bits (see Fig. 3 and col. 4, lines 38-60, where Brianti describes that the output data 23 and 25 from the Viterbi Detectors 22 and 24 are provided to Serializer 26 which interleaves and restores the data as binary data 28).
Consider claim 2:
Brianti discloses the duobinary receiver of claim 1 above. Brianti discloses: a serializing circuit configured to serialize the plurality of bits (see Fig. 3 and col. 4, lines 38-60, where Brianti describes the Serializer 26).
Consider claim 3: 
Brianti discloses the duobinary receiver of claim 1 above. Brianti discloses: the signal dividing circuit includes a plurality of switches respectively controlled by the plurality of multi-phase sampling clock signals, and wherein the plurality of switches provides the input signal as the plurality of data (see Fig. 3 and col. 4, lines 38-54, where Brianti describes that the signal 12 is split into even samples and odd samples by switches 18 and 20 respectively).
Consider claim 4: 
Brianti discloses the duobinary receiver of claim 1 above. Brianti discloses: wherein the level detecting circuit detects a duobinary level of a first data among the plurality of data and outputs a first state signal among the plurality of state signals (see Fig. 2 and col. 4, lines 18-38, where Brianti describes the four states generated by Viterbi Detector for even samples as input, and the four states generated by Viterbi Detector for odd samples as input).
Consider claim 10: 
Brianti discloses the duobinary receiver of claim 4 above. Brianti discloses: the level detecting circuit further includes an N-th level detecting subcircuit that detects a duobinary level of an N-th data corresponding to a last phase of the plurality of data and outputs an N-th state signal among the plurality of state signals, wherein N is a natural number greater than 1 (see Fig. 3 and col. 4, lines 38-54, where Brianti describes that the even samples are presented to four-state Viterbi Detector 22, and the odd samples are presented to four-state Viterbi Detector 24; see Fig. 2 and col. 4, lines 18-38, where Brianti describes the four states generated by Viterbi Detector for even samples as input, and the four states generated by Viterbi Detector for odd samples as input).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brianti et al. (US 6,246,731 B1), as applied to claim 4 above, and further in view of Chen et al. (US 2005/0074076 A1).
Consider claim 5: 
Brianti discloses the duobinary receiver of claim 4 above. Brianti does not specifically disclose: a comparing circuit configured to compare the first data with a reference voltage; and a reference voltage selecting circuit configured to control the comparing circuit so that the reference voltage is changed according to an output of the comparing circuit.
Chen teaches: a comparing circuit configured to compare a first data with a reference voltage; and a reference voltage selecting circuit configured to control the comparing circuit so that the reference voltage is changed according to an output of the comparing circuit (see Fig. 2 and paragraphs 0015-0016, where Chen describes a Comparator 210 which compares received signal Vin with a reference signal Vref , the reference signal Vref  is generated by Low pass filter 260 based on output signal Vout of the Comparator 210).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a comparing circuit configured to compare the first data with a reference voltage; and a reference voltage selecting circuit configured to control the comparing circuit so that the reference voltage is changed according to an output of the comparing circuit, as taught by Chen to modify the method of Brianti in order to calibrate charge and discharge mismatch, as discussed by Chen (see paragraph 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brianti et al. (US 6,246,731 B1), as applied to claim 1 above, and further in view of Poon et al. (US 2020/0293080 A1).
Consider claim 13: 
Brianti discloses the duobinary receiver of claim 1 above. Brianti does not specifically disclose: a control signal generating circuit configured to generate the plurality of multi-phase clock signals according to a plurality of multi-phase input clock signals.
Poon teaches: a control signal generating circuit configured to generate a plurality of multi-phase clock signals according to a plurality of multi-phase input clock signals (see Fig. 1 and paragraphs 0032-0033, where Poon describes a Clock Calibration Controller 145 that receives a set of multi-phase clocks 130 including CK0, CK90, CK180 and CK270, the Clock Calibration Controller 145 provides an error correction signal to a Delay Line Module 150 which generates a corrected set of multi-phase clocks 160).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a control signal generating circuit configured to generate the plurality of multi-phase clock signals according to a plurality of multi-phase input clock signals, as taught by Poon to modify the method of Brianti in order to provide a low bit error rate, as discussed by Poon (see paragraph 0033).

Allowable Subject Matter
Claims 6-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631